Case 2:19-cv-00538-JCC Document 100-4 Filed 04/01/21 Page 1 of 4




            Exhibit 4
             Case 2:19-cv-00538-JCC Document 100-4 Filed 04/01/21 Page 2 of 4




 1
2
 3

4

 5

 6

 7
                                 SUPERIOR COURT OF THE STATE OF WASHINGTON
 8                                     IN AND FOR THE COUNTY OF KING

 9      KAREN SMITH, a single person,
                                                               NO. 15-2-17623-4 SEA
10                                        Plaintiff,
        V.
11                                                             STIPULATED MOTION AS TO
        MTC FINANCIAL INC. d/b/a TRUSTEE
        CORPS, A WASHINGTON CORPORATION;                       NOMINAL DEFENDANT MTC
12                                                             FINANCIAL INC. D/B/A TRUSTEE
        SHELLPOINT MORTGAGE SERVICING;
        BANK OF NEW YORK MELLON f/k/a                          CORPS
13
        BANK OF NEW YORK AS TRUSTEE FOR
14      THE BENEFIT OF THE
        CERTIFICATEHOLDERS OF THE CWABS,
15      INC. ASSET-BACKED CERTIFICATES,
        SERIES 2007-SDl,
16
                                          Defendants.
17
                  The only appearing parties to this action to date, by their attorneys of record, have
18
      agreed to present the stipulated motion to the Court.
19
                                               I. RELIEF REQUESTED
20
                  The parties move for an order declaring that defendant MTC Financial Inc., d/b/a
21
      Trustee Corps (“Trustee Corps”) is a nominal defendant, and as such, it shall not be required to
22
      participate further in the litigation, and that defendant Trustee Corps shall be dismissed once
23
      the claims against the remaining defendants are dismissed and that no monetary award shall be
24
      sought or enforced against defendant Trustee Corps.
25
                                                        II. FACTS
26
                  The following facts are applicable to the parties’ stipulated motion:
27
     STIPULATED MOTION AS TO NOMINAL                                 P e t e r so n R u sse l l Kelly pllc
     DEFENDANT MTC FINANCIAL INC. D/B/A                              1850 Skyline Tower - 10900 NE Fourth Street
     TRUSTEE CORPS - I                                               Bellevue, Washington 98004-8341
                                                                     telephone (425) 462-4700 fax (425) 451-0714
     107977 115 filSg630k9.002
           Case 2:19-cv-00538-JCC Document 100-4 Filed 04/01/21 Page 3 of 4




                   1.           Defendant Trustee Corps docs not have and docs not claim to have any right,
2
      title, or interest in tlie property that is the subject of the pre.sent action and commonly known as
3
      819 2C‘ Avenue, Seattle, Washington 98122 (■■subject property").
4
                   2.           The Plaintiff is not seeking to advance any claims or causes of action against
5
      defendant Trustee Corps.
6
                   3.           Defendant Trustee Corps agrees to be bound by whatever order or judgment is
7
      issued by the Court in the matter regarding the subject property.
8
                   4.           The rules of discovery and the duty to respond to discovery propounded to it
9
      shall continue to apply to defendant Trustee Corps.
10
                                                         III. ARCLIM E.NT
11
                   Because defendant Trustee Corps is a nominal party, who has disclaimed any right, title,
12
      or interest in the subject property, and the Plaintiff is not seeking to advance any claim against
13
      Trustee Corps. In light ofthe undisputed facts, it would be an unnecessary costs and burden to
14
      defendant Trustee Corps to remain in the case and defend the lawsuit. Therefore, the parties
15
      request that the Court enter an order afUnning that delendanl Trustee Corp,s shall not be
16
      required to participate any further in the litigation, except to the twlcnt that it may be asked to
17
      answer discovery, and shall be dismissed with prejudice when the lawsuit has been resolved as
18
      to the other parlies. This request will result in the most efllcicnt manner to proceed in this case,
19
      consen'ing the Court's and the parties' lime and resources. This motion is brought under l.CR
20
       7{d)(D.
21
                                                                   DATED:                                           _______
22
                                                                   PHTERS0N RlkSSElX KEU.Y, Pl.l.C
23

24
               DavW"A?Lee?r^'3^BA #3516
25             ■Attornev for Plaintiff                                 .Allorney.s for Defendant Trustee Corps
26

27
     STIPULATED MOTION AS TO NOMINAI,                                      Pl l Kl i SOX R l SSKI. I. K m . l . t    l‘ l, l, (
     DEFENDANT MTC FINANCIAI. INC. D/B-'A                                  1850 S k j litic’h n i c r - UDOO NF I'durlh Slrcci
     TRUSTEE CORPS - 2                                                     IJelleMie. W:i!.hiii<:lnn 9Sn!M-H34l
                                                                           I n . m i n N H (425) 462-470(1 twx (425) 451-071.|
     1 07'J7' 115 fil5s6.50W .D07
Case 2:19-cv-00538-JCC Document 100-4 Filed 04/01/21 Page 4 of 4




                                        P k t e r s o n R u s s e l l K e l l y i>u , c
                                        1850 Skyline Tower - 10900 NE Fourth Street
                                        Bellevue, Washington 98004-8341
                                        ■n;i,Kl>llONt: (425) 462-4700 fax (425) 451-0714
